PER CURIAM.
Granted. The judgment of the district court assessing attorneys fees against the state for its failure to raise in a more timely manner its procedural objections to the application for post-conviction relief filed in the present case is set aside. The district court did not order the state to file its procedural objections as a matter of La.C.Cr.P. art. 927 at any time, and the court had no basis in law or in fact for sanctioning the state after it filed and ultimately prevailed on its procedural objection that the claim, asserting discrimination in the selection of the grand jury which returned the indictment, had been defaulted on the merits by trial counsel’s failure to file a motion to quash. See Deloche v. Whitley, 96-1901, p. 1 (La.11/22/96), 684 So.2d 349.